      Case: 3:18-cv-00174-NBB-DAS Doc #: 4 Filed: 06/23/20 1 of 1 PageID #: 24




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

JIMMY T. BROWN                                                                      PETITIONER

v.                                                                      No. 3:18CV174-NBB-DAS

WARDEN JOSH DAVIS                                                                 RESPONDENT

                                       Consolidated With

JIMMY T. BROWN                                                                      PETITIONER

v.                                                                        No. 3:20CV75-DMB-RP

WARDEN JOSH DAVIS                                                                 RESPONDENT


                             ORDER CONSOLIDATING CASES

       The court takes up, sua sponte, the consolidation of petitioner Jimmy T. Brown’s two pending

petitions for writs of habeas corpus: Brown v. Davis, 3:18CV174-NBB-DAS and Brown v. Davis,

3:20CV75-DMB-RP. Mr. Brown challenges the same conviction in each petition; indeed, the

petitions appear to be identical. As such, the Clerk of the Court is DIRECTED to CONSOLIDATE

these two cases.

       SO ORDERED this, the 23rd day of June, 2020.


                                                      /s/ Neal Biggers
                                                     NEAL B. BIGGERS
                                                     SENIOR U. S. DISTRICT JUDGE
